Citation Nr: 1219788	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the RO properly discontinued the 100 percent rating for prostate cancer.

2.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer from August 1, 2008.

3.  Entitlement to a compensable rating for erectile dysfunction (ED). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  It is noted that the May 2008 rating decision and the April 2009 statement of the case issued in response to the Veteran's June 2008 notice of disagreement characterized the issue as limited to whether the reduction of the evaluation of the service-connected prostate cancer from 100 percent to 20 percent was proper.  It is clear from the Veteran's notice of disagreement and April 2009 substantive appeal, however, that he believed that if the 100 percent rating could not be restored, he was entitled to a rating in excess of 20 percent for prostate cancer.  He also argued that his erectile dysfunction was not properly evaluated.  

It is also noted, however, that in the foregoing rating decision and statement of the case, although not specifically delineated, the RO did consider the issues of whether the Veteran was entitled to a disability evaluation in excess of 20 percent for prostate cancer, as well whether he was entitled to a separate compensable evaluation for erectile dysfunction as a residual of prostate cancer.  The laws and regulations and the reasons for the denial of those issues were expressed.  Consequently, the Board has recharacterized the issues as noted in the initial page of this decision above, and will address them accordingly.  


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO informed the Veteran that it proposed to reduce the prior 100 percent evaluation for prostate cancer to 20 percent.

2.  The RO's decision to reduce the Veteran's evaluation for residuals of prostate cancer, from 100 percent to 20 percent beginning August 1, 2008 is supported by the evidence contained in the record and was made in compliance with applicable due process laws and regulations.

3.  Since August 1, 2008, the Veteran's service-connected residuals have included complaints of urinary incontinence with no required use of absorbent materials and no local reoccurrence or metastasis of the Veteran's prostate cancer.

4.  ED is due to surgery for service-connected prostate cancer; and ED is manifested by loss of sexual function without deformity.


CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent rating for prostate cancer was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(e), 4.97, Diagnostic Code 7528 (2011).

2.  The criteria for a schedular rating in excess of 20 percent for residuals of prostate cancer from August 1, 2008 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §4.97, Diagnostic Code 7528.

3.  The criteria for entitlement to an initial compensable evaluation for ED have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Codes 7599-7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, a rating action in April 2007 proposed to decrease the Veteran's disability rating for prostate cancer.  In a May 2008 decision, the RO decreased the Veteran's rating from 100 percent to 20 percent for prostate cancer.  A timely appeal ensued.  

Thereafter, the claims were reviewed and a statement of the case (SOC) was issued in April 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in February 2009.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and all relevant VA treatment records pertaining to his claims have been obtained and associated with his claims file.  He has also been provided with multiple VA examinations to assess the current state of his service-connected prostate cancer.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In this case, the Veteran was initially assigned a 100 percent disability rating for prostate cancer in a November 2006 rating decision made effective the date of claim in July 2006.  

A 100 percent rating is assignable under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

As indicated below, renal dysfunction has not been shown at any time pertinent to the current claim for increase.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id.

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.

Under Diagnostic Code 7522, a 20 percent disability is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2011).

The Board notes that the Veteran was granted entitlement to special monthly compensation for loss of use of a creative organ by the RO in November 2006, pursuant to 38 C.F.R. § 3.350, which provides that compensation may be granted for the loss of use of a creative organ resulting from wounds or other trauma sustained in service.

Factual Background 

The RO granted service connection for prostate cancer in a November 2006 decision due to presumed herbicide exposure in Vietnam. 

According to VA progress notes, the Veteran underwent a radical retropubic prostatectomy (PRP) in June 2006. 

In an October 2006 VA follow-up, the Veteran reportedly was doing well. He used no pads at all, and that he was completely continent.  He complained of moderate erectile dysfunction.  

In a January 2007 VA urology note, the Veteran reported rare stress incontinence with no use of pads.  He complained of complete ED.  The diagnosis was status-post RPR, and post-prostatectomy ED. 

During January 2007 and January 2008 VA follow-ups, the Veteran admitted that he gets anxiety when he is working in public and when things do not go right.  He denied frequency, urgency, hesitancy, decreased stream or dribbling.  He reported nocturia twice a night.  He denied sexual dysfunction.  Upon physical examination of the genitourinary (GU) system, there was no tenderness to palpation, masses, scrotal lesions, penial lesions, or drainage.  The progress notes indicate a prescription for Poise pads, extra absorbency four times a day. 

In a May 2007 letter, the Veteran complained of ED and of urinary incontinence.  He stated that when he needs to relieve his bladder, there is little time to find a restroom.  He reported that on numerous occasions he has experience leakages that required a change of clothes.  This continues to be a problem and source of embarrassment in performing his job and when attending social events.  

During an April 2008 VA examination, the Veteran complained of ED since surgery.  He stated he has worked in a pro shop for the past nine years and he has missed four days of work in the past year related to the prostate cancer.  He denied any effect on his activities of daily living.  He complained of leakage which is aggravated by physical activity.  The Veteran also complained of urgency, and stated he urinates about hourly during the day and three times per night.  He reported some urinary leakage.  The examiner noted that the wearing of absorbent material was not required, but he uses them occasionally if he has to go out to church.  The examiner noted a history of ED and stated that the most likely etiology is prostate surgery.  The physical examination of the penis was normal.  The diagnoses were prostate cancer, operated, urinary incontinence due to prostate cancer, and ED secondary to prostate surgery.  The examiner noted that the general occupational effect consisted of absenteeism.  The examiner also noted moderate effects on exercise.  

In an October 2008 letter, the Veteran reported that incontinence is common and at times has interrupted his work schedule so that he has to come home for a change of clothes.  

In a July 2008 VA progress note, the Veteran reported that he was continent immediately post operation; however, over the past three months he has been bothered by progressive urge incontinence.  The examiner noted that he has only been using his medication on special occasions, not realizing he could take it daily.  He also has ED. 

The Veteran submitted a letter dated in March 2009 which indicated that his erectile dysfunction started with his prostate operation.  He also complained of incontinence since his operation.  He reported he gets up to go to the bathroom three to four times nightly, and during the day he goes about every hour.  He reported that if he drinks alcohol, he sometimes wets his pants before he can make it to a restroom.  This is embarrassing.  

During a March 2009 VA examination, the Veteran complained of intermittent urinary incontinence with some urinary leakage and stress incontinence.  He stated that he may have incontinence every week or so, but he does not use any protective pads.  He also complained of dysuria, dribbling, and reported daytime voiding intervals at one to two hours and three times per night.  The examiner noted that the wearing of absorbent material was not required.  There was no history of renal dysfunction or renal failure.  The examiner noted a history of ED and stated that the most likely etiology is prostate surgery.  The physical examination of the penis was normal.  The diagnoses were status-post radical prostatectomy, intermittent urinary incontinence, and sexual impotence.  The examiner also noted no significant effects on general occupation and no problems with usual daily activities.   

Analysis

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that restoration of the 100 percent rating for prostate cancer is not warranted.

As an initial matter, the Board notes that the Veteran does not contend, and the record does not reflect, noncompliance with the procedural requirements for rating reductions.  In this regard, in April 2007, notice of the proposed rating decision was provided, informing the Veteran that medical records had shown improvement in his service-connected disability.  Additionally, the Veteran was informed that he could submit "medical or other evidence to show that we should not make this change."  The Veteran was advised that, if VA did not receive additional evidence within 60 days, the evaluation would be reduced.  He was further informed of his right to request a personal hearing.  More than 60 days following issuance of the April 2007 notice, the RO reduced the rating of the Veteran's service-connected prostate cancer in the May 2008 rating decision, effective August 1, 2008.  As such, the procedural requirements of 38 C.F.R. § 3.105 have been satisfied.

Having determined that the RO correctly followed the procedures for reducing the Veteran's disability rating, the Board must now address whether VA has met its burden of showing that the reduction was warranted.  The 100 percent rating for prostate cancer was in effect from July 20, 2006 to August 1, 2008, less than five years.  Thus, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case.  

The RO based its reduction on the results of VA treatment records dated in January 2007 and the April 2008 and March 2009 VA examination reports.  

As noted above, the April 2008 examination revealed the Veteran had no indication of active cancer though he complained of urinary incontinence hourly during the day and three times at night.    

The Board notes that a follow-up VA examination dated in March 2009 also include a findings of urinary incontinence but no required use of absorbent materials.  

Review of the record reflects that the RO applied the correct schedular criteria, and the May 2008 rating decision appears to be congruent with the evidence of record, namely the reports of the April 2008 and March 2009 VA examinations.  When compared to the results of the previous VA treatment records, upon which the disability rating was based, the April 2008 and March 2009 VA examination reports clearly reflect improvement in the Veteran's treatment for prostate cancer.  

Furthermore, the above-cited evidence does not support assignment of a disability rating in excess of 20 percent for residuals of prostate cancer at any point from August 1, 2008.  The evidence pertinent to this time frame indicates that the Veteran had undergone a prostatectomy, and there was no recurrence of prostate cancer.  The Veteran clearly experiences urinary leakage and stress incontinence, but at no point has the evidence shown that he needed to change pads more than two times a day or use an appliance.  In fact, the Veteran reported multiple times that he did not require the use of any absorbent materials, but instead that only occasionally he was forced to change his clothes for urinary incontinence.  There was no indication of renal dysfunction.  There was no indication of residual disability outside of erectile dysfunction.

The Board finds that the results of the April 2008 and March 2009 VA examinations show an improvement in the prostate cancer, and, therefore, reduction in benefits is warranted.  38 C.F.R. § 3.344(c).

Based on the foregoing, the Board finds that the medical evidence of record does not reflect that a rating of 100 percent for prostate cancer is warranted.  As such, the rating was properly reduced to 20 percent.  

While the Board does not doubt the sincerity of the Veteran's belief that his service-connected prostate cancer is more severely disabling than rated as a result of the reduction, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter-such as the severity of a disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

Thus, under the circumstances of the instant case, the Board must find that the preponderance of the evidence is against the claims; the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






Erectile Dysfunction

The Veteran contends that his erectile dysfunction is also associated with his prostate cancer treatment.  The Board finds erectile dysfunction is directly related to his service-connected prostate cancer and treatment.  Therefore, service-connection for erectile dysfunction as a separate disability secondary to service-connected prostate cancer is warranted. 

Here, the April 2008 VA examiner found that the Veteran's erectile dysfunction was secondary to his service-connected prostate cancer.  38 C.F.R. § 3.310.  The Veteran's specific disability is not addressed in the Rating Schedule.  Pursuant to 38 C.F.R. § 4.20, when a condition is not listed in the schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the function affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" is closely analogous to the Veteran's specific disability and the Board will evaluated it under 38 C.F.R. § 4.115b, Diagnostic Codes 7522 for rating purposes.  Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  

Here, the medical evidence shows that the Veteran has been diagnosed with erectile dysfunction, but no actual penile deformity and demonstrated loss of erectile power is shown in the April 2007 or March 2009 VA examination reports.   The examination of the Veteran's penis and testicles were normal.  Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction or sterility under Diagnostic Code 7522.  38 C.F.R. §§ 4.21.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (no percent) rating is proper pursuant to 38 C.F.R. § 4.31.  



ORDER

The RO properly discontinued the 100 percent rating for prostate cancer; the appeal is denied.

Entitlement to a rating in excess of 20 percent for residuals of prostate from August 1, 2008 is denied.

Entitlement to a compensable rating for erectile dysfunction (ED) is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


